ACHESON, Circuit Judge.
This case tm-jis upon the question as to what estate Edith Pearsol took, under the will of Samuel N. Crawford, in the land in controversy. The plaintiffs maintain that the devise to Edith was for her life only, and that the remainder in fee was devised to her children. Obviously, however, this will contains no express devise to Edith’s children. If they took anything, it was inferentially, and not by the positive terms which the testator employed to declare his intention. His disposing language is: “I give and devise to mgr cousin Edith Pearsol * * * all that portion of the farm upon which I now reside, * * * to have and to hold the same to the said Edith Pearsol and the heirs of her body.” These are the aptest words for the creation of an estate tail. Standing alone, they would admit of no other interpretation. When, after the Revise of the land to Edith, the testator subjoined the words, “to have and to hold the same to the said Edith Pearsol and the heirs of„her body,” it is difficult to conceive how he could have had in view any other purpose than thereby to define the quantum of, estate which she was to take. What ground is there for holding that the words “heirs of her body” were used by him in the sense of children ? The presumption, of 'course, is that the words were employed in their technical meaning. Ihrie’s Estate, 162 Pa. St. 869, 29 Atl. 750. Now, “heirs of the body” are strictly and technically words of limitation. “Nothing can convert them into words of purchase but a clearly-expressed intention of the testator to use them in an abnormal sense.” Linn v. Alexander, 59 Pa. St. 43, 46. Speaking of technical words used in wills, the supreme court of Pennsylvania, in Stone v. McMullen, 10 Wkly. Notes Gas. 541, 543, declared that the cases “show that the intent not to use the words in their legal sense must be unequivocal, and so plain that no one can misunderstand it.” Certainly, no such clear intent is here discernible. It is to be noted that there are no words whatever in this will to restrict Edith’s estate to her lifetime. Had that really been the intention of the testator, he surely would have so expressed himself. He knew very well how to do this; for, making provision in favor of Sarah Wellington, he provided that “she. is to have a life estate in the first room in my mansion.” Again, the fact that the testator imposed on Edith the payment of $2,000 to Benjamin W. Crawford, Sr., raises a presumption that the testator intended to give her an *515estate greater than for her life. Lobach’s Case, 6 Watts, 167, 171; Coane v. Parmentier, 10 Pa. St. 72. Moreover, the rule is to regard the first taker as the preferred object of the testator's bounty, and in doubtful cases the gift is to be construed so as to make it as effectual to him or her as possible. Wilson v. McKeehan, 53 Pa. St. 79. Still further, the language of the testator — “The part of my farm above devised to Edith Pearsol contains one hundred and seventy-five acres” — is very significant. It clearly eyinces that in the mind of the testator Edith -was his' sole devisee of this land. This, indeed, she was, by the disposing words of the will. The succeeding provision touching' the marriage of Edith’s children is awkwardly expressed, and somewhat confusing. It does not, however, I think, import an intention to cut down the inheritable estate devised to Edith. If regarded otherwise than as a'provision in ierrorem, its purpose, it would seem, was to ingraft on the estate tail a condition or contingency-subject to which it should descend from Edith. It does not militate against this view that the testator’s language may, perhaps, indicate ignorance as to how an estate tail descends. This construction reconciles all the provisions of the will, and is consonant with the rules of law. An estate tail may depend for its continuance on the performance of a condition, or may be defeated by the happening of a contingency. The tenant in tail, however, may at any time before the happening of the contingency or breach of the condition bar the entail, in the manner provided by law, and thereby he defeats every contingent interest, and Ms estate becomes a fee simple absolute, free from all conditions and limitations. This was the effect of the deed to bar the entail executed by Edith Pear-sol and her husband to Christopher Cox on June 10, 1858. The present case is closely analogous to that of Linn v. Alexander, supra, and the rulings of the supreme court in that case fully sustain the conclusion here reached, that the estate devised to Edith Pearsol was an estate tail, which was converted into a fee simple absolute by the deed to Christopher Cox. The court, therefore, finds in favor of the defendants, and it is ordered that judgment be entered in their favor.